Citation Nr: 1431185	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-23 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO found that the Veteran did not serve in the Republic of Vietnam during the presumptive period and that his diabetes mellitus, type II, was not otherwise shown to have been incurred in or due to the Veteran's active duty.

In November 2011, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In support of his claim, the Veteran asserted that he was exposed to an herbicidal agent while stationed aboard the U.S.S. Hancock sometime in 1968 or 1969.  Specifically, the Veteran claimed that military aircraft participating in defoliation missions occasionally needed to jettison their payload of herbicidal agents at altitude, which sometimes occurred over open water.  On at least one occasion, the Veteran asserted that the payload of herbicidal agents jettisoned at altitude by a military aircraft made contact with the U.S.S. Hancock.  The Veteran stated that he recalled being sprayed with an oily substance while on the deck of the U.S.S. Hancock and that he experienced a burning sensation on his skin as a result.  

In an effort to demonstrate that the U.S.S. Hancock was in relatively close proximity to a military aircraft jettisoning its payload of herbicidal agents at altitude, the Veteran submitted the deck logs for the U.S.S. Hancock, dated from December 1 to December 31, 1968.  This log did not demonstrate a report that a military aircraft jettisoned its payload of herbicidal agent on or near the U.S.S. Hancock.  The evidence of record included only the December 1968 deck logs.  As such, the Board finds that a remand is required in order to attempt to obtain the deck logs from the U.S.S. Hancock coinciding with the Veteran's entire period of service aboard U.S.S. Hancock in 1968 and 1969.

The Veteran also submitted a report from the Department of the Army, Office of the Adjutant General, titled, "MACV Fixed Wing Aircraft Herbicide Incidents," dated in October 1981.  This report documents incidents of military aircraft jettisoning their payload of herbicidal agents, and includes information such as the mission number; the location and altitude of the aircraft when it jettisoned its payload; and the quantity of herbicidal agent that was jettisoned.  As shown by the October 1981 report, there were 14 incidents of aircraft jettisoning their payload of herbicidal agent in 1968, and 4 such incidents in 1969.  Some the entries documenting these incidents in 1968 and 1969 include information as to the mission number, the location of the aircraft when the herbicidal agent was jettisoned, and the altitude of the aircraft when the jettison occurred, while most of that information is listed as "unknown."  With respect to the locations where the jettisons occurred, the Board is unable to decipher the code used in the report.  For example, on September 29, 1968, an aircraft jettisoned its payload of herbicidal agent at a location described as "YT440930," without further elaboration as to a specific or general location.  The evidence of record did not include information wherein this code was explained.  As such, the Board finds that a remand is required in order to attempt to obtain additional information or evidence as to the specific or general location of the aircraft when the 1968 and 1969 jettisons occurred, to include an explanation of the location code used in the October 1981 report.

Additionally, in the October 1981 report, mission numbers are listed.  While the Veteran's claim is in remand status, the Board finds that the AOJ should attempt to obtain any evidence or information pertaining to the specific mission numbers associated with the incidents of aircraft jettisoning their payload of herbicidal agents (such as, but not limited to, the mission parameters, flight path, defoliation target, etc.).  Moreover, the AOJ should attempt to obtain the source documents used by the Department of the Army, Office of the Adjutant General, in creating the October 1981 report.

After the above-discussed development of the Veteran's claim has been completed, the AOJ must re-adjudicate the Veteran's claim, to include consideration of any newly obtained evidence.  In so doing, the AOJ should cross-reference the location of the U.S.S. Hancock with the location of the aircraft when they jettisoned their payload of herbicidal agent in order to ascertain the likelihood that the jettisoned herbicidal agents contacted the U.S.S. Hancock in 1968 and/or 1969.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the appropriate entity or entities, including, but not limited to, the Department of the Army, Office of the Adjutant General, in order to attempt to obtain:

(a) evidence or information that explains the code used in the October 1981 report titled, "MACV Fixed Wing Aircraft Herbicide Incidents," with respect to the locations of the aircraft that jettisoned their payloads of herbicidal agents in 1968 and 1969;

(b) the deck logs from the U.S.S. Hancock for the entirety of the Veteran's service aboard the U.S.S. Hancock in 1968 and 1969;

(c) any evidence or information used to create the October 1981 report titled, "MACV Fixed Wing Aircraft Herbicide Incidents," specifically in regards to mission numbers for the aircraft that jettisoned their payloads of herbicidal agents in 1968 and 1969, including, but not limited to, the mission parameters, flight path, defoliation target, etc.; AND

(d) any relevant source documents used to create the October 1981 report titled, MACV Fixed Wing Aircraft Herbicide Incidents."

All efforts to obtain this evidence must be documented and that documentation must be associated with the Veteran's claims file.

2.  After the above development has been completed, and any additional development necessary, the AOJ must re-adjudicate the Veteran's claim.  In so doing, the AOJ must cross-reference the location of the U.S.S. Hancock with the location of the aircraft that jettisoned herbicidal agents in 1968 and 1969 to determine the likelihood that a jettisoned herbicidal agent payload contacted the U.S.S. Hancock and the Veteran.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case to the Veteran and his representative.  After the Veteran has been afforded a reasonable opportunity to respond, the AOJ must return the Veteran's claim to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

